Citation Nr: 0837154	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953 and from February 1954 to June 1972.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina

This matter was previously before the Board in March 2008, at 
which time it was remanded for further development.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



REMAND

In its March 2008 remand, the Board instructed that the 
veteran be afforded a VA examination to ascertain whether he 
was currently unemployable due solely to his service-
connected bilateral hearing loss and tinnitus.  The examiner 
was asked to provide an opinion as to whether it was at least 
as likely as not (50 percent or better probability) that the 
veteran's service-connected disabilities were sufficient by 
themselves to preclude him from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
education and occupational background. 

The veteran was afforded a VA examination in April 2008.  The 
examiner reported that the veteran had been a custodian from 
1975 to 1992 and had worked in landscaping from 1992 to 1997.  
He noted the veteran's report of having retired early from 
his job because of hearing loss. 

The examiner wrote that he had been asked to "speculate as 
to how the veteran's hearing loss might affect physical and 
sedentary employment."  He responded that the veteran's 
hearing loss alone should not be "a barrier to a wide range 
of employment settings."  He noted that many individuals 
with the veteran's degree of hearing loss or worse functioned 
well in many occupational settings.  The examiner observed 
that the veteran's hearing loss would cause some problems 
depending on the vocation.  He noted that the veteran might 
have trouble working in very noisy environments or in 
environments which required him to use non face to face 
communications equipment (such as speakers, intercoms, etc.) 
or in jobs which required a great deal of attention to 
certain sounds (such as monitoring medical equipment or 
certain beeps and pings).

The examiner added that this opinion was made with regard to 
veteran's hearing loss alone and did not address the 
difficulties posed by his other disabilities.  

Following the examination, the AMC increased the veteran's 
hearing loss disability evaluation from 60 to 80 percent.  

The veteran's representative, in his October 2008 written 
argument, noted that the April 2008 VA examiner reported the 
veteran's profound hearing loss, and commented on how hearing 
loss would affect the general population, but did not appear 
to consider the veteran's specific case.  The representative 
pointed out that in determining entitlement to TDIU VA must 
consider the impact of the veteran's service connected 
disabilities given the veteran's occupational skills and 
educational background.  The representative noted that the 
Board's remand had asked that these factors be considered, 
and he contended that the examiner had not complied with 
these instructions.

The Board also notes that the examiner did not specifically 
discuss the impact of the service-connected tinnitus on the 
veteran's employability.

The Board must agree with the representative that the opinion 
asked for in its previous remand has not been provided.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the April 2008 VA examiner.  
Following a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran's service-connected 
disabilities, namely hearing loss and 
tinnitus, are sufficient by themselves to 
preclude him from obtaining or 
maintaining employment consistent with 
his education and occupational 
experience.  The record reflects that the 
veteran has employment experience as a 
landscaper and custodian and that he 
completed two year of college with 
training in criminal justice.  A 
rationale should be provided for this 
opinion.  

If the April 2008 VA examiner is not 
available, schedule the veteran for a VA 
examination, with claims folder being 
made available to the examiner, and the 
examiner being requested to answer the 
above questions.  

2.  If the issue on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

